Citation Nr: 0616121	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  99-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's petition to reopen 
his previously denied claim for service connection for an 
acquired psychiatric disorder.

In January 2003, the Board reopened the claim.  Subsequently, 
in November 2003, the Board remanded the case to the RO for 
consideration of additional evidence.  The RO considered the 
additional evidence, continued to deny the claim, 
sent the veteran a supplemental statement of the case (SSOC), 
gave him an opportunity to respond, and returned his appeal 
to the Board for further appellate consideration.

In May 2005, the Board issued a decision denying the 
veteran's claim on the merits (de novo adjudication).  During 
that same month, the Board received a letter from his 
treating psychiatrist, S. G., M.D., at the VA Medical Center 
(VAMC) in West Roxbury, Massachusetts.  This letter, dated 
April 11, 2005, was not considered prior to the Board's May 
2005 decision; nor did the veteran waive his right to have 
this additional evidence initially considered by the RO.  
See 38 C.F.R. § 20.1304(c) (2005).  So the Board vacated its 
May 2005 decision and remanded the case to the RO in August 
2005 via the Appeals Management Center (AMC).

The RO reviewed the additional evidence, issued an SSOC in 
September 2005 continuing to deny the claim, and returned the 
case to the Board for further appellate consideration.  Dr. 
S. G. since has submitted an additional letter in December 
2005 on the veteran's behalf.

Because still further review and development is required, 
this case again is being REMANDED to the RO via the AMC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

As mentioned, the Board has received an additional letter on 
the veteran's behalf from Dr. S. G., dated in December 2005.  
The veteran did not waive his right to have this additional 
evidence initially considered by the RO, and it has not been 
addressed in an SSOC.  So this must be done before deciding 
his appeal.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2005).

A remand also is required to comply with the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  Among other things, VCAA 
notice must inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II").

The veteran's claim for an acquired psychiatric disorder is 
now inclusive of PTSD, and it was in this specific context 
that Dr. S. G. discussed what he believes are the merits of 
the veteran's claim when submitting the December 2005 
statement.  Although the veteran received VCAA notice in a 
May 2004 letter (VCAA letter), which addressed service 
connection claims in general, it did not describe the type of 
evidence necessary to substantiate a claim for PTSD in 
particular.  So the RO should send him another VCAA letter 
that addresses this specific type of claim, along with a PTSD 
stressor questionnaire.



Finally, during the pendency of this appeal, on March 3, 
2006, the U. S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim - including downstream issues 
concerning the degree of disability and the effective date of 
an award.  Here, the VCAA letter did not notify the veteran 
of the type of evidence necessary to establish a disability 
rating or effective date.  Thus, he must be afforded proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice explaining the information or 
evidence necessary to substantiate a 
service connection claim for PTSD, 
specifically, as well as a PTSD stressor 
questionnaire.  The VCAA notice should 
also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  Allow the veteran opportunity to respond to 
the corrective VCAA notice and PTSD 
questionnaire.  Then verify that all 
development in this case is complete before 
readjudication.

3.  Then readjudicate the veteran's claim based 
on the entire evidentiary record, including the 
December 2005 letter from Dr. S. G., a staff 
psychiatrist at the VAMC in West Roxbury.  
If benefits are not granted to the veteran's 
satisfaction, send him and his representative 
another SSOC and give them an opportunity to 
respond to it before returning the case to the 
Board for further appellate consideration.

The purpose of this REMAND is to consider additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  No action 
is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the issue the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





